Citation Nr: 1524240	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to service connection for an acquired psychiatric condition, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966 and August 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas

The Veteran's service connection claim for PTSD was originally denied in an October 2008 rating decision.  This rating decision was not appealed, and thus became final.

The Veteran testified before the undersigned Veterans Law Judge at an August 2014 videoconference hearing.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran's original claim was specific to service connection for PTSD. However, pursuant to the Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board notes that the Veteran has been previously diagnosed with depressive disorder and has been documented to have symptoms potentially consistent with PTSD.  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include depressive disorder and PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
The issue of entitlement to service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 2008 rating decision denying entitlement to service connection for PTSD is final.

2.  Evidence received after the October 2008 final decision, with respect to entitlement to service connection for an acquired psychiatric condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The October 2008 rating decision denied entitlement to service connection for PTSD because there was no evidence of a link between an in-service stressor and a currently diagnosed psychiatric condition.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current psychiatric condition or a link between the Veteran's current psychiatric condition and his active duty service.

The Veteran has provided lay statements suggesting that his claimed psychiatric condition is related to military sexual trauma.  This evidence suggests that the Veteran has a current psychiatric disability and that there is a possible link between the Veteran's claimed psychiatric condition and his active duty service.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a left knee condition on appeal.


ORDER

The previously denied claim of entitlement to service connection for an acquired psychiatric condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.



REMAND

The Veteran was afforded a VA psychiatric examination in August 2010 to determine the etiology of any diagnosed psychiatric condition.  The examiner diagnosed the Veteran with depressive disorder and opined that the condition was less likely than not related to his military service.  However, since the August 2010 VA examination the Veteran has alleged that his current psychiatric condition is related to multiple instances of military sexual trauma (MST).  The Veteran states that he just recently began feeling comfortable speaking about these incidents.  The August 2010 VA examiner addresses some of the alleged occurrences in the medical history section, however, does not specifically address them in her opinion.  In addition, the Board notes the concerns expressed by the Veteran and his representative as his videoconference hearing with respect to the adequacy of the examination.  As a result, the Board finds that a new VA examination is warranted.

Additionally, in claims for service connection for PTSD predicated on a personal or sexual assault (military sexual trauma (MST)), alternative sources of information may be used to corroborate an in-service stressor because official service records may be devoid of evidence of the incident.  Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton v. West, 12 Vet. App. at 278, 279-80 (1999); see also VBA Training Letter No. 11-05 (Dec. 2, 2011).  Such evidence may include, but is not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional evidence that he may have pertinent to the claim on appeal.  Regardless of his response, ensure that any updated VA medical records are associated with the file.

2.  Take steps to ensure that any appropriate development for the Veteran's claim with respect to MST is carried out.  In particular, provide the Veteran and his representative with notice of alternative evidence that can be used to corroborate the inservice occurrence of a personal assault or military sexual trauma. 
 
3.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise. All appropriate tests and studies should be performed and all clinical findings reported in detail. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claims file was reviewed in conjunction with the report. Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss the Veteran's lay testimony with respect to relevant in-service events, including his reported sexual assault and related incidents.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following inquiries:  

a) If the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis; 

If the stressor involves a MST event, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service. 

b) If the examining physician finds that the Veteran does not have PTSD, he/she should provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided. In doing so, the examiner should specifically address the Veteran's lay assertions, both in the claims file and those reported upon examination.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
 
4. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).
 
5. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


